Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, submitted on 06/08/2022, have been fully considered but are moot in view of new ground(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “when communication with the radio apparatus at an other end is interrupted.” The claim fails to specify what is intended by the term “an other end,” and whether it refers to the same maintained half-duplex session or a different session. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The same reasoning applies to claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (US 20170332228) in view of Kim et al. (US 20190378493).

Regarding claim 1, Oda discloses a radio apparatus  comprising: a memory storing instructions; and a processor configured to execute the instructions stored in the memory (Fig. 1, terminal devices 14; [0036]) to:
maintain a half-duplex session with a radio apparatus at the other end during a predetermined session keeping time when communication with the radio apparatus at an other end is interrupted (FIG. 13 is a flowchart illustrating communication control processing executed by the control unit 20 of the terminal device 14. An identification number (terminal number/group number) of the communication partner selected by the operation of the user, which is written in the first voice packet (calling voice packet) with which the communication session is established and becomes a session number (NC1). T1: A retention time timer (timer for counting retention time (5 seconds) of a communication session); [0072, 0074, 0078]);
recognize a voice in the session (VOX circuit 242 is a circuit which determines whether a talking voice (voice signal) of the user has been input or not on the basis of an input level of the microphone 240 and its duration and if it is determined that the talking voice has been input, switches the device to the same communication state as the case where the PTT switch 220 is turned on; [0043]); and
extend the session keeping time when a voice is recognized (retention time is time held without canceling this communication session in a state where the voice packet is not transmitted from the participating terminal device.  in order for the communication session to be continued, the retention time needs to be counted also in each of the terminal devices 14. The retention time (T1) of the terminal device 14 is shorter than the retention time (TS=30 seconds) of the relaying server 11C and is set to 5 seconds, for example, in a timer T1; [0061-0062]).
Oda does not expressly disclose extend the session keeping time when a voice containing a question is recognized.
In an analogous art, Kim discloses extend the session keeping time when a voice containing a question is recognized (Table 4; processor 410 may set or may not set an EPD time according to an interaction method by which the voice service is requested. processor 410 may set a different EPD time according to a dialogue stage or personal characteristics. For example, since a speech rate varies by user, the processor 410 may adjust the EPD time to be long or short by considering user's speech rate; [0221].
the electronic device 400 (for example, the processor 410) may recognize a current context. The current context information may be the same as or different from the context information obtained in operation 1303. The processor 410 may recognize the current context information once again before extending the EPD time; [0226]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Kim into the system of Oda in order to enhance user convenience by understanding a user's intent to end speech and extending an session time until a user's voice input is completed (Kim; [0010]).

Regarding claim 2, the combination of Oda and Kim, particularly Oda discloses wherein the processor is further configured to execute the instructions stored in the memory to recognize a voice received from the radio apparatus at the other end in the session (control unit 20 determines whether the voice packet has been received or not over the network 17 at S30. If the voice packet has been received, the control unit 20 proceeds the processing to S31; [0083]).

Regarding claim 3, the combination of Oda and Kim, particularly Oda discloses wherein the extended session keeping time is a time which starts when an end of the voice is received from the radio apparatus at the other end and during which the session is maintained (control unit 20 outputs the voice packet to the audio circuit 24 (S35) and resets the retention time timer T1 to 5 seconds (S36); [0084]).

Regarding claim 4, the combination of Oda and Kim, particularly Oda discloses wherein the processor is further configured to execute the instructions stored in the memory to recognize a voice to be transmitted to the radio apparatus at the other end in the session (the control unit 20 determines whether the communication session flag FC has been set or not. If the communication session flag FC has not been set (NO at S11), the voice packet generated by turning-on of the PTT switch 220 this time is a calling voice packet. The control unit 20 sets the communication flag FC and the during-communication flag FT indicating that the voice packet is being transmitted/received; [0080]).

Regarding claim 5, the combination of Oda and Kim, particularly Oda discloses wherein the extended session keeping time is a time which starts when an end of the voice is transmitted to the radio apparatus at the other end and during which the session is maintained (control unit 20 transcribes the communication partner number NC0 selected by the user to the communication session number NC1 (S13), creates a voice packet in which this communication session number NC1 and a user group number stored in an area 213 are written (S14), and transmits this voice packet to the relaying server 11C (S15). By means of transmission of this calling voice packet, the communication session is started by the relaying server 11C. The control unit 20 resets the retention time timer T1 to 5 seconds; [0080]).

Regarding claim 7, Oda discloses a radio communication system comprising: a radio apparatus on a calling  side, and a radio apparatus on a receiving side (voice communication system in Fig. 1; [0036]), 
wherein the radio apparatus on the calling side comprises: a first memory storing instructions; and a first processor configured to execute the instructions stored in the first memory (Fig. 1, terminal devices 14; [0036]) to:
maintain a half-duplex session with the radio apparatus on the receiving side during a session keeping time on the calling side when communication with the radio apparatus on the receiving side is interrupted (FIG. 13 is a flowchart illustrating communication control processing executed by the control unit 20 of the terminal device 14. An identification number (terminal number/group number) of the communication partner selected by the operation of the user, which is written in the first voice packet (calling voice packet) with which the communication session is established and becomes a session number (NC1). T1: A retention time timer (timer for counting retention time (5 seconds) of a communication session); [0072, 0074, 0078]);
recognize a voice to be transmitted in the session (VOX circuit 242 is a circuit which determines whether a talking voice (voice signal) of the user has been input or not on the basis of an input level of the microphone 240 and its duration and if it is determined that the talking voice has been input, switches the device to the same communication state as the case where the PTT switch 220 is turned on; [0043]); and
extend the session keeping time on the calling side when a voice is recognized (control unit 20 transcribes the communication partner number NC0 selected by the user to the communication session number NC1 (S13), creates a voice packet in which this communication session number NC1 and a user group number stored in an area 213 are written (S14), and transmits this voice packet to the relaying server 11C (S15). By means of transmission of this calling voice packet, the communication session is started by the relaying server 11C. The control unit 20 resets the retention time timer T1 to 5 seconds (S16); [0080]), and
wherein the radio apparatus on the receiving side comprises: a second memory storing instructions, and a second processor configured to execute the instructions stored in the second memory (Fig. 1, terminal devices 14; [0036]) to:
maintain a half-duplex session with the radio apparatus on the calling side during a session keeping time on the receiving side when communication with the radio apparatus on the calling side is interrupted (FIG. 13 is a flowchart illustrating communication control processing executed by the control unit 20 of the terminal device 14. An identification number (terminal number/group number) of the communication partner selected by the operation of the user, which is written in the first voice packet (calling voice packet) with which the communication session is established and becomes a session number (NC1). T1: A retention time timer (timer for counting retention time (5 seconds) of a communication session); [0072, 0074, 0078]);
recognize a voice received in the session (control unit 20 transcribes the communication partner number included in the voice packet to the communication session number NC1. The control unit 20 outputs the voice packet to the audio circuit 24 (S35); [0084]); and
extend the session keeping time on the receiving side when a voice is recognized (The control unit 20 outputs the voice packet to the audio circuit 24 (S35) and resets the retention time timer T1 to 5 seconds (S36); [0084]).
Oda does not expressly disclose extend the session keeping time when a voice containing a question is recognized.
In an analogous art, Kim discloses extend the session keeping time when a voice containing a question is recognized (Table 4; processor 410 may set or may not set an EPD time according to an interaction method by which the voice service is requested. processor 410 may set a different EPD time according to a dialogue stage or personal characteristics. For example, since a speech rate varies by user, the processor 410 may adjust the EPD time to be long or short by considering user's speech rate; [0221].
the electronic device 400 (for example, the processor 410) may recognize a current context. The current context information may be the same as or different from the context information obtained in operation 1303. The processor 410 may recognize the current context information once again before extending the EPD time; [0226]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Kim into the system of Oda in order to enhance user convenience by understanding a user's intent to end speech and extending an session time until a user's voice input is completed (Kim; [0010]).

Regarding claim 8, the claim is interpreted and rejected for the reasons cited in claim 1.

Claims 9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 20170208444) in view of Kim et al. (US 20190378493).

Regarding claim 9, He discloses a radio apparatus (Fig. 1, radio controller 121; [0026]) comprising: 
a radio transmitter-receiver performing radio communication between a first radio apparatus and a second radio apparatus (The radio controller 121 may further be configured to provide registration, authentication, encryption, routing, and/or other services to BS 101 so that MSs operating within its coverage area may communicate with other MSs in the system 100; [0026]);
a memory storing instructions; and a processor configured to execute the instructions stored in the memory (Fig. 1; [0026]) to:
set a session keeping time, the session keeping time being a time during which a half-duplex session is maintained between the first and second radio apparatuses when the communication between the first radio apparatus and the second radio apparatus is interrupted (radio controller transmits a call hang time hold off request message to all of the MSs. MS B 510, MS C 512, and MS D 514 enter a “Hang Time Hold Off” state during time period 540 for a call hang time hold off period; [0052]); 
restrict transmission of a radio signal to the first and second radio apparatuses based on the set session keeping time (While in the Hang Time Hold Off state, MSs previously in a receiving state (MS C 512 and MS D 514) continue to provide a visual indication on a display of the MS that it is in a receiving state of the active group call, and continues to disable the PTT activation input of the device, while MSs previously in a transmitting state (MS B 510) continue to provide a visual indication on a display of the MS that it is in a transmitting state of the active group call, and disables or otherwise ignores any further activation of the PTT input of the device; [0052]);
recognize a voice received in the session  (MS B 410 has its PTT input activated and is transmitting voice data to the group on an uplink channel portion of the active group voice channel. MS B 410 releases or otherwise deactivates the PTT input and transmits an indication of the release on the uplink channel portion of the active group voice channel, and as a result, the call enters a call hang time period during time period 424. Call hang time is a time period in which the active group voice channel (uplink and downlink channel portions) is no longer being used by (e.g., is not carrying voice data for) any of the MSs that were in the active group, but during which is reserved for a threshold period of time for use only by the MSs that were in the active group to end the call hang time and start transmitting; [0042-0044]); 
He does not expressly disclose set the session keeping time to a longer time when a voice containing a question is recognized than when the voice containing the question is not recognized.
In an analogous art, Kim discloses set the session keeping time to a longer time when a voice containing a question is recognized than when the voice containing the question is not recognized (Table 4; processor 410 may set or may not set an EPD time according to an interaction method by which the voice service is requested. processor 410 may set a different EPD time according to a dialogue stage or personal characteristics. For example, since a speech rate varies by user, the processor 410 may adjust the EPD time to be long or short by considering user's speech rate; [0221].
the electronic device 400 (for example, the processor 410) may recognize a current context. The current context information may be the same as or different from the context information obtained in operation 1303. The processor 410 may recognize the current context information once again before extending the EPD time; [0226]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Kim into the system of He in order to enhance user convenience by understanding a user's intent to end speech and extending an session time until a user's voice input is completed (Kim; [0010]).

Regarding claim 13, the combination of He and Kim, particularly He discloses wherein the processor is further configured to execute the instructions stored in the memory to, when the session keeping time in the first or second radio apparatus is changed, set the session keeping time according to the change in the session keeping time (the duration of the call hang time hold off period may be preconfigured in all MSs or may be dynamically set by the infrastructure and provided to the MSs. In other embodiments, the duration of the call hang time hold off period may be variable and may not end until the MS assigned the opportunity transmits a success message to the radio controller in the infrastructure. In still further embodiments, the call hang time hold off request message may set the duration of the call hang time hold off period. Other possibilities exist as well; [0053]).

Regarding claim 14, the claim is interpreted and rejected for the reasons cited in claim 9.
Regarding claim 15, the claim is interpreted and rejected for the reasons cited in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lindner et al. (US 20150223110), “ROBUST VOICE-ACTIVATED FLOOR CONTROL.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413